 314DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYAs it has been found that the Respondent has engaged in unfair labor practices,itwill be recommended that the Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It having been found that the Respondent discriminatorily dischargedArchie T.McLean on June 10,1953, the Trial Examiner will accordingly recommend that theRespondent offer said McLean full and immediate reinstatement to his former or asubstantially equivalent position 11 without prejudice to his seniority or other rightsand privileges,and make him whole in conformity with theWoolworthformula 12for any loss he may have suffered by reason of the discriminationby thepayment tohim of a sum of money equal to the amount he normally would have earned as wagesfrom the date of the Respondent's discrimination against him to the date of the offerof reinstatement,less his net earnings during said period.13 It is recommended fur-ther that the Respondent make available to the Board upon request payroll and otherrecords, in order to facilitate the checking of the amount of back pay due.14It is further recommended that the complaint in CaseNo. 1-CA-1435be dismissedin its entirety and that the complaint in CaseNo. 1-CA-1515 be dismissed insofaras it alleges that the Respondent violated the Act except as herein specifically found.Upon the basis of the above findings of fact,and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.EasternMassachusetts Street Railway Company, herein referred to as theRespondent, is engaged in commerce within the meaning of the Act.2.By discharging Archie T. McLean the Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (3) and (4) of the Act.3.By engaging in conduct violative of Section 8 (a) (3) and (4) of the Act theRespondent has engaged in unfair labor practices within the meaning of 8 (a) (1)of the Act.4.The foregoing unfair labor practices are unfair labor practices within the mean-ing of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]11 SeeThe Chase National Bank of the City of New York, San Juan,PuertoRico, Branch,65 NLRB 827.12 F. W. Woolworth Company,90 NLRB 289.18Crossett Lumber Co.,8NLRB 440;Republic Steel Corporation v. N. L. R. B.311U. S. 7.14 F.W. Woolworth Company,90 NLRB 289.Robbie Shoe Corp.andEugene PepinandUnited Shoe Workersof America,CIO, Party to the ContractUnited Shoe Workers of America,CIOandEugene Pepin.CasesNos. 1-CA-1779 and 1-CB-294. July 26,1955DECISION AND ORDEROn April 28, 1955, Trial Examiner James A. Corcoran issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Exceptions to the Inter-mediate Report were thereafter filed only by the Respondent Union,113 NLRB No. 35. ROBBIE SHOE CORP.315not by the Company. A brief in support of the exceptions was filedby the Union, and a brief in support of the Intermediate Report wasfiled by the General Counsel.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the modifications set forthbelow.1.The essential charge in this case is that the Employer and theUnion, both named Respondents, executed a collective-bargainingagreement containing a union-security provision despite the fact thata majority of the employees covered by that contract had not at thetime authorized the Union to act as their bargaining agent.TheTrial Examiner found, as alleged in the complaint, that the Unionin fact did not represent such statutory majority.He concluded thatby such action the Respondent Employer violated Section 8 (a) (1),(2), and (3) of the Act. The employer filed no exceptions to thisconclusion of the Trial Examiner and we, accordingly, thereforeadopt it.2.Based on the same finding of the absence of the required majority,the Trial Examiner also concluded that the Respondent Union vio-lated Section 8 (b) (1) (A) and 8 (b) (2) of the statute.We findno merit in the Union's exceptions to these findings.The Employer's production and maintenance employees total ap-proximately 575.The Union's attempt to organize these employees,first started in 1950 and actively resumed towards the end of 1953,produced no more than a handful of authorization cards.' It doesappear, however, that the cutters-about 20 in number-did all jointhe Union.Represented by the Union, they struck on May 25, 1954,to enforce economic demands.Using these cutters and nonemployeeunion officers, the Union established a picket line in furtherance ofthe cutters' strike and maintained such picketing to June 8, when thestrike was settled by the Employer's yielding to the Union's demandfor a signed union-security contract covering all the employees inthe plant.Never, during the approximately 2 weeks of picketing, did morethan a very few workers other than cutters either join the picketsor refuse to cross the picket line.Despite this fact, while the partieswere attempting to negotiate a contract on behalf of the cutters, theUnion claimed to represent a majority of all employees.Through-out the meetings, the Company repeatedly disputed the Union's claim1 Pursuant to subpena obtained by the General Counsel for trial purposes,the Unionproduced 165 cards at the hearingOf these,only 44 bore names of employees workingfor the Company in June of 1954,when the contract in question was signed. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDof overall majority and pleaded that the Union agree to a consentelection in order to resolve that critical question.The Union insteadswept aside these requests, explaining that it had a "successful strike"going, and that in view of such "golden opportunity" majority rep-resentation did not have to be proved by secret ballot.The recordshows clearly, as the Trial Examiner reported, that the cessation ofwork by the cutters made continued operation of the plant as a wholea virtual impossibility for any extended period of time.The Company capitulated to the Union's demand and signed thecontract on June 8, thus settling the strike. Significantly, however,so far as this record shows, the rank-and-file employees affected bythe union-security provision were not advised of its existence or itseffect upon them until a speech by a company representative on Sep-tember 3, 3 months later.The immediate reaction of the bulk of theemployees was to protest the Union's action.A majority of theemployees forthwith signed a petition asserting that the Union wasnot their bargaining agent.Somewhat later, one of them filed thecharges in this case.Neither the Company nor the Union disputed any of the foregoingfacts.In our opinion, they constitute clear evidence that the Uniondid not in fact represent the majority in a plantwide unit when thecontract was made. The Union nevertheless attempted to prove that ithad been authorized by a majority of the employees to sign a contracton their behalf in oral statements made by employees to union organ-izers.Five union representatives testified that during the strike theyinterviewed employees outside the plant, often in groups, and securedfavorable reaction to their question as to whether the employees wishedthe Union to represent them.However, these same witnesses admittedthat they were largely unfamiliar with the employees and were unableto eliminate the strong possibility of duplications in the employee re-sponses either to the other organizers or even to themselves.Theyalso admitted that they interviewed employees in groups as large as25 and considered favorable responses by some, or even by a singleemployee in the group, as proof that the silent remainder of the en-tire group also wished to designate the Union.No records were madeat the time of these alleged interviews; the testimony by which theUnion attempted to prove majority was thus entirely a matter of rec-ollection, in addition to being extremely vague and general.The Trial Examiner correctly appraised the Union's testimony re-garding these interviews as failing entirely to show majority author-ization of the Union. This very weak attempt to justify the executionof the union-security contract, when coupled with the positive evidencepointing to the absence of proper and sufficient authorization, leadsinescapably to the conclusion that on June 8, the Union was not in factthe majority representative of all the employees in the plant and that ROBBIE SHOE CORP.317both the parties to the contract were aware of that fact. If anything,the record as a whole indicates most strongly that the Union seized.the economic advantage arising from the strike of the cutters to forcethe Employer into extending a plantwide recognition which the Unionhad been unable to achieve in its extendedorganizationalcampaign.Similarly, it is quite clear that the Company, despite its conviction,as evidenced by its repeated protests, that the Union did not representthe employees, nevertheless agreed to subject all its employees to aform of compulsory union membership in order to protect its owneconomic position against the damaging effect of the concerted activi-ty of the cutters. In these circumstances, we find, like the Trial Ex-aminer, that the Respondent Union violated Section 8 (b) (1) (a) and8 (b) (2) of the Act when it executed the June 8, 1954, contract withthe Respondent Company.' The record as a whole showing so con-vincingly that a majority of the employees had not designated theUnion as their representative, we find it unnecessary here to pass uponthe Trial Examiner's further reasoning that oral designations of a.collective-bargaining representative may in no event support the exe-cution of a union-security collective-bargaining contract.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :A. The Respondent, Robbie Shoe Corp., Lowell, Massachusetts, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Recognizing United Shoe Workers of America, CIO, as the'exclusive representative of the Company's employees for the purposes,Of collective bargaining, unless and until said labor organization shallhave been certified by the National Labor Relations Board as' such rep-resentative.(b)Giving effect to the agreement with the Union dated June 8,1954, or to any extension, renewal, modification, or supplement, orsuperseding agreement, unless and until said Union shall have beencertified by the National Labor Relations Board, and then only ifthe agreement otherwise conforms to the provisions of the Act; butnothing herein shall be construed as requiring the Company to varyor abandon the wages, hours, seniority, or other substantive featuresof any such agreement.(c)Giving effect to any checkoff cards authorizing the deductionof periodic union dues from wages for remittance to the Union, priorto the date of compliance with this Order.9 Internattional Metal ProductsCompany,104 NLRB 1076. 318DECISIONSOF NATIONALLABOR RELATIONS BOARD(d)Encouraging membership in the Union or in any other labororganization of its employees, by conditioning the hireor tenure ofemployment or any term or condition of employment upon member-ship in, affiliation with, or dues payments to the Union, or to any otherlabor organization, except where such conditions shall havebeen law-fully established by an agreement in conformity with the Act.(e)Sponsoring,assisting,or contributing support to the Union, orto any other labor organization.(f) In any other manner interfering with, restraining,or coercingits employees in the exercise of the rights guaranteed in the Act,exceptto the extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds willeffectuate the policies of the Act :(a)Withdraw and withhold recognition from the Union as theexclusive collective-bargaining representative of its employees,unless-and until said Union shall have been certified by the National LaborRelations Board as such representative.(b)Refund forthwith to all employees, from whose wages it haswithheld or deducted funds for transmittal to the Union, the amountof any and all such deductions and withholdings, to the end that eachsuch employee shall be promptly, fully, and completely reimbursed forall monies so deducted or withheld.(c)Upon request make available to the Board or its agents, forexamination and copying, all payroll and other records necessary fora computation of the sums to be refunded under the terms of thisOrder.(d)Post at its plant in Lowell, Massachusetts, copies of the noticeattached to the Intermediate Report marked "Appendix A." a Copiesof such notice, to be furnished by the Regional Director for the FirstRegion, shall, after being duly signed by the Respondent Company, beposted by it immediately upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent Companyto insurethat such notices are not altered, defaced, or covered by any othermaterial.$ The notice,however, is hereby amended by striking therefrom the words"The Recom.mendations of a Trial Examiner"and substituting in lieu thereof the words"A Decisionand Order,"In the event that this Order isenforced by a decree of a United States Courtof Appeals,there shallbe substitiftedfor the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder." ROBBIE SHOE CORP.319(e)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.B. The Respondent, United Shoe Workers of America, CIO,Lowell, Massachusetts, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Giving effect to its agreement with the Company dated June 8;1954, covering the Company's employees, or to any extension, renewal,modification, or supplement or superseding agreement, unless anduntil it has been certified by the National Labor Relations Board as theexclusive collective-bargaining representative of such employees, andthen only if the agreement otherwise conforms to the provisions of theNational Labor Relations Act.(b)Causing or attempting to cause the Company or any other em-ployer to discriminate in any manner against employees in violationof Section 8 (a) (3) of the Act.(c)Restraining or coercing employees of the Company or any otheremployer in the exercise of the rights guaranteed in Section 7 of theAct, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post in conspicuous places at its business office and union hallin Lowell, Massachusetts, and at all places where notices to its mem-bers are customarily posted, copies of the notice attached to the Inter-mediate Report marked "Appendix B." 4 Copies of said notice, to befurnished by the Regional Director for the First Region, shall, afterbeing duly signed by the Respondent Union, be posted by it imme-diately upon receipt thereof and maintained by it for sixty (60) con-secutive days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted. Steps shall be takenby the Respondent Union to insure that the notices are not altered,defaced, or covered by any other material.(b)Mail to the Regional Director for the First Region signedcopies of the notice for posting, the Company willing, in places wherenotices to employees are customarily posted.Copies of said notice, tobe furnished by the Regional Director for the First Region shall, afterbeing signed as provided above, be forthwith returned to the RegionalDirector for said posting.(c)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.* See footnote8,supra. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASECharges and amended charges having been filed by Eugene Pepin against the Rob-bie Shoe Corp., herein called the Employer or Company, and against the UnitedShoe Workers of America, CIO, herein called the Union, the General Counsel ofthe National Labor Relations Board, hereinafter referred to as the General Counseland Board, respectively, on November 1, 1954, issued and served upon each of saidRespondents a complaint together with a notice of hearing thereon and a notice con-solidating both cases.The complaint alleged that the Respondent Company hadengaged in unfair labor practices affecting commerce within the meaning of Section8 (a) (1), (2), and (3) and that the Respondent Union had engaged in unfairlabor practices affecting commerce within the meaning of Section 8 (b) (1) (A) and8 (b) (2), and in each instance also within the meaning of Section 2 (6) and (7)of the National Labor Relations Act, 61 Stat. 136, herein called the Act.With respect to the Employer's unfair labor practices, the complaint alleged in sub-stance that the Respondent Company:1.Assisted the Respondent Union in violation'of Section 8 (a) (2) and interferedwith, restrained, and coerced its employees in the exercise of their self-organizationalrights in violation of Section 8 (a) (1) by:(a)Recognizing the Union as the exclusive bargaining representative of certainof the Respondent's employees at a time when the Union did not represent a majorityof said employees.(b) Executing and continuing in effect a written exclusive recognitionagreementat a time when the Union did not represent an uncoerced majority of the employeesin the unit covered by the agreement within the meaning of Section 9 (a), and whichagreement required as a condition of employment, membership in the Union by_theemployees in the unit covered by the agreement.2.Discriminated in regard to the hire, tenure, and terms and conditions of employ=ment of its employees in violation of Section 8 (a) (3) and 8 (a) (1) of the Act,thereby encouraging membership in the Union, and in contravention of the provisionsof said Section 8 (a) (3), by reason of the acts and conduct stated above in paragraphnumbered 1 (a) and (b).With respect to the Union's unfair labor practices, the complaint alleged in sub-stance that the Respondent Union violated Section 8 (b) (1) (A) and 8 (b) (2) ofthe Act by:1.Requiring the Company to recognize it as the exclusive representative of cer-tain of its employees at a time when it did not represent a majority of such employees.2.Executing and continuing in effect a written exclusive recognition agreementwith the Company at a time when the Union did not represent a majority of theemployees in the unit covered by the contract.3.Requiring the Company to execute and continue in effect a written exclusiverecognition contract agreement with the Company, which required as a condition ofemployment, membership in the Union by the employees in the unit covered by theagreement, at a time when the Union did not represent a majority of said employees.4.Causing the Company to discriminate against its employees and prospectiveemployees in regard to hire, tenure, and,terms and conditions of employment, by theexecution of such written agreement requiring membership in the Respondent Unionas a condition of employment.5.By engaging in a strike and inducing and encouraging employees of the Com-pany to engage in a strike, for the purpose of forcing the Company to enter into acontract containing a union-security clause, at a time when Respondent Union didnot represent a majority of the company employees in the unit sought by the Respond-ent Union.The Respondents in their answers denied generally all material allegations of thecomplaints imputing to them the commission of unfair labor practices.The Re-spondent Union contends the contract obtained from the Company resulted solelyfrom a strike of the employees and was not willingly given by the Respondent Em-ployer, and was so given without any intent to help the Union, and that the Com-pany since the signing of such contract has acted adversely to the interests of theUnion, eventuating in collusion in the filing of the charges herein, with the purposeof relieving the Respondent Employer of any obligation under the signed and existingcontract.The Respondent Company sets forth alleged extenuating circumstancesrequiring the entering into and execution of the agreement by it.-Pursuant to notice, a hearing was held on November 22 and 23, 1954, at Lowell,Massachusetts, before James A. Corcoran, the Trial Examiner duly designated ROBBIE SHOE CORP.321by the Chief Trial Examiner.The General Counsel, the Company, the Union,and the chargee, Pepin, were represented by counsel and participated in the hear-ing.Full opportunity to examine and cross-examine witnesses and to introduceevidence bearing on the issues was afforded all parties.A motion to conformthe pleadings to the proof with regard to minor variances was granted.Oppor-tunity to present oral argument was waived by all the parties.Well planned andstated briefs were filed by the General Counsel and Respondent Union and havebeen carefully read and considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRobbie Shoe Corp. is a corporation duly organized under the laws of the Com-monwealth, of Massachusetts, having its principal office and place of business inLowell, Massachusetts, engaged in the manufacture, sale, and distribution of ladies'shoes and related products. In the course and conduct of its business the Companypurchased annually raw materials in excess of $500,000, of which approximately90 percent is shipped directly to the plant in Lowell, Massachusetts, from pointsoutside the Commonwealth of Massachusetts.Annual sales of finished productsexceed $1,000,000, of which in excess of 90 percent is shipped directly to pointsin States located outside the Commonwealth of Massachusetts. It is stipulatedby all parties that the Company is engaged in interstate commerce. I find that theCompany is so engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDUnited Shoe Workers of America, CIO, admits persons employed by the Re-spondent Company to membership, and is a labor organization within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. General-ChronologySince 1950, the Union had engagedin anunsuccessful attempt to organize theworkers of this Company.An active campaign was under way since December1953, under direction of Organizer Smith.He had distributed leaflets, contactedworkers outside the plant and at their homes, and secured thesigningof authori-zation cards by some workers designating the Union as their collective-bargainingrepresentative.The Company had materially altered the production procedure inthe spring of 1954, and in the changeover and experimental stage most employeeswere paid on a time-work basis to insure against any great diminution of wageearnings.A grievance of the cutters as to piecework rates under the new systemcame to a head on May 7, 1954, and following a conference with the management,a 2-week trial test period from May 7 to 21, 1954, was agreed upon, at the conclu-sion of which the work and performance were to be reviewed and new piece pricescomputed and agreed upon.On May 21, at midday, the cutters left the plant,visited the union headquarters, informed Organizer Smith of the cutting piece-work price controversy still continuing, but informed him they were going backtowork, and returned to the plant at 2:15 p. in.At that time they indicated tothe cutting room superintendent (Riley) that they wanted to discuss immediatelythe price-matter adjustment.Stern, president of the Company,'when he learned ofthis, canceled a certain midwestern engagement he had for Monday, May 24, inorder to review the trial period work performance (ending May 21) and partici-pate in a conference with the cutters on May 24.On such date he conferred withhis superintendent about 10:30 a. in., concluding the discussion about midday.The superintendent in going to make an appointment with the cutters for a jointconference to be held at 1 p. in. of that day, found that they had all again gone tothe union hall.Smith says that when they came to the Union at midday, he wasinformed by them that the cutters of this Company were "out on strike" and theyasked him for union support which he assured them.The cutters did not returnto the plant and no direct information was apparently given to the Company oftheir strike intentions and decision.The facts of this situation were communi-cated by Smith to Georgian (national territory director for the Union), a hastymeeting of all union organizers in the vicinity was held that evening, and a decisionmade to turn the cutter strike situation into a general union organization strikedirected to all the plant workers.On May 25 a picket line composed of some 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDcutters, together with union organizers and officials,appeared in front of the- cdni-pany plant entrances,carrying signs and banners proclaiming the organizationalstrike.'On May 26 Stern addressed the assembled workers in the plant, explainingthe cutters' strike, and the Company's intention to' exert every effort to straightenthe matter out, to get the cutters back at all costs, and to work to the best interestsof everybody.On May 27 the city manager and a labor mediator arranged ajointmeeting of company and union representatives at his office.2These meetingscontinued daily and culminated in terms of an agreement accepted on June 5,covering and applicable to all production workers.Certain further conferencesfollowed with some change of details, reaching final agreement terms of a contractof June 8, with the actual final document being completed about July 1, 1954,E al-though being dated June 8, becoming effective August, 1, 1954, and expiring onDecember 31, 1955.3 Such contract contained a union-security clause and duescheckoffprovisions.Afterconsummation of an agreement on June 8, the peace-fully conducted strike ended, the cutters returned, and all work was resumed.'On September 3 Stern made an address to the assembled workers in the plantrelative to the negotiations,the contract provisions,the now required union-mem-bership provisions of the contract,and the union dues payment-deduction provisionto be made from wages, if individually authorized. Immediately thereafter, a peti-tion was circulated by certain workers in the shop indicating opposition to beingrepresented by this Union.4This petition was filed with the Board on September8, 1954, but subsequently withdrawn; the unfair labor practice charges herein werefiled against the Company on September 20 and November 1, 1954, and against theUnion on October 20 and November 1, 1954.B. The issue of majority representation of the workers in the plant production unitby the Union at the time of signing of the contract on June 8, 1954I find and it is conceded by the parties that this is the fundamental factor involvedin the consideration of the issues set forth in the complaint. Prior to inception ofthe strike on May 25, 1954, it is clear that by ordinary organizing methods and thesecuring of signed cards designating the Union as the collective-bargaining repre-sentative of the workers in the plant production unit, the Union had not succeededin attaining such majority.Out of a total of 576 employees, the Union possessedsigned cards of 165, as produced at the hearing.Of this number, it is asserted thatonly 44 names of persons signing the cards appeared on the payroll of the Companyfor the week in which the contract was signed.5Georgian testified that as to allsuch designation cards when received (from all firms), they were kept for possibleuse at such time as the Union might determine to ask for an election, when it be-lieved it might have "an even chance" of success in such an election.°When helearned of the cutters going on strike (the cutters had just allied with the Union),Georgian decided to turn the situation into an organizational strike for recruitingthe necessary number of adherents to show union representation of a majority ofthe plant workers, and adopted the unique and unusual method of having a so-called "fast poll" to ascertain the sentiment of all the workers in the plant, therebysecuring "oral" designation of the Union as the bargaining representative of all theplant production employees.To accomplish the purpose, on May 25 about 17union organizers and representatives took up work on the picket line (supplementingapproximately 20 cutters also picketing and allegedly 1-2 production workers) and,under detailed orders and instructions from Georgian as to procedure, allegedlyeach one interviewed daily about 10 nonstriking workers entering or leaving theiDuring the entire course of the strike it appears only a few other plant workers joinedthe pickets.The Union disclaimed any efforts to have the remaining plant workers pulledout and contends it advised them to continue to work3 The Union was represented by Georgian and certain officials with a committee of cut-ters present.The balance of plant workers were not directly represented.3 On June 5 the Company had 576 employees in the production unit defined in the con-tract, exclusive of supervisory and other employees held excluded.A It is stipulated that a majority of the 597 production employees then in service signedsuch petition.5 Perhaps in the contraction of production-work activity due to thestrike, some em-ployees may not have been working. No evidence of such fact was offered however. Oneworker testified as to her signed card,thatshe had signed it at the time of starting workin 1950.9 The procedure of seeking and securing signed authorization cards from workers in theplant was discontinued by Georgian with the advent of the strike. ROBBIE SHOE CORP.323plant premises.Such union representatives consistently reported to Georgian atnight staff meetings the results of their daily activities, always shown as securingfavorable reaction to the question allegedly asked the employees as to whether theywished the Union to represent them as their collective-bargaining agency and nego-tiate a contract to apply to all workers in the plant .7These additional organizersand representatives were largely strangers unacquainted, personally, with the workers.They were unaware if the persons asked in any instance were persons who hadpreviously signed authorization cards.The probability that they had asked thequestion of the same person on various days could not be eliminated by them, orthat they were reporting favorable contact with persons who were also beingreported as contacted by another representative on that same day or another timewith equally favorable results.No notations were made by them at the time ofinquiry.The number reported as being interviewed and the results thereof wasmade entirely from recollection.Where more than one was interviewed in groupquestioning, any favorable response by one or more was interpreted as conveyingthe unanimous viewpoint, agreement, and consent of the whole number present .8It is clear from the testimony given as to the negotiating sessions initiated on May27 and continuing to the signing of the contract on June 8, that the question ofmajority representation was at all times in issue and in dispute.The Board overthe years has always considered that the best and only adequate and proper safe-guarded procedure to insure free and untrammeled indication of choice by workersas to their preference in the selection of a bargaining representative is effected throughthe means of a secret ballot election. It has, however, also recognized in instancesthemajority being proven by signed workers' authorizations. In any method per-mitted or accepted, the alleged claim as to representing a majority as asserted shouldbe subject to definite objective proof, and indisputably established.The Unionherein claims that the oral questioning method used here by it is permissible, thor-oughly adequate, reliable, and dependable, although no proof of the alleged resultssecured, other than self-serving statements of its own organizers, has been presented.In addition, it urges that the results claimed must be accepted as being psychologicallysound, on the assumption that the "gimme" acquisitiveness of human nature wouldnot permit these ordinary human beings to reach any other conclusion as to theirreply and position, to be entertained and expressed.To accept such theoretical latterreasoning and basis, it would appear would clearly destroy any factual objective basisof ascertaining in any instance the question of representation, make any carefully de-termined and safeguarded procedure unnecessary, and clearly operate to deprive anindividual of the rights distinctly set forth for him in Section 7 of the Act.Themethod used of public oral interrogation, often in the presence of others, is cer-tainly one not conducive to the securing of free expression by all individuals ques-tioned, and one not free from an element of coercion and duress, as any person soquestioned, reasonably fearful of possible results of an adverse answer, can hardlybe expected in all instances under such circumstances in full faith to record publiclyhis actual beliefs or position.9At best, even if the Union assertions and testimony offered were to be acceptedregarding the claimed majority representation, it must be based on oral designations.The Board has long since decided that oral promises to vote for the Union in anelection do not constitute a designation of a representative within the meaning ofSection 9 (a) of the Act.i° I see no substantial difference in the oral promise to votefor and the alleged oral designation as bargaining representative herein. In a recentrepresentation case, clearly more factually accurate on the question involved and themethod utilized than the method used and advocated herein(Interboro Chevrolet Co.,Inc.,111NLRB 783), the Board has refused to even accept the results of an7 In some instances however, their testimony indicates they did not always secure anyresponse or committal by all asked.8In one instance, Georgian revealed talking to 25 persons in a group, and on anotheroccasion to a group of 15-20 of whom 8-10 indicated their acceptance of the Union, andthe silence of the others present was accepted by him as favorableassent also 'B The following taken from an address by Board Member Rodgers (New Orleans, March15, 1955), seems appropriate for quotation:It is to safeguard that individual inrights of free associationthat this statute ispermanently aimed.And this statute in keeping with American precepts, holds that'rially affect him.Given that opportunity,without coercion or'ifuress,fromany quar-_tet,tlie, individual employee will' decide those questions for himself.[Emphasissupplied.]10 Bird Machine Co.,65 NLRB 312 (footnote2), 161 F. 2d 589(C. A. 1). 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection jointly conducted by the union and employer, as having sufficient safeguardsto protect the employees in the exercise of their choice of a bargaining representativeor to reflect with a high degree of certainty the true desires of the employees withrespect to representation."The cutting operation in this factory is concededly the key factor in productionand the halting of it slows down the entire and continued operation of the plant.Obviously, a successful strike in it must eventually bring the employer to terms, if heexpects or wants to stay in business without continued strained relations with someemployees and the union, with possible continued harassment and inconvenience.The Union asserts that here this strike (in inception that of cutters) gave the Uniona golden opportunity to organize all production employees and to force the Companyto recognize it and deal with it for all such employees.To the extent that the first ofsuch objectives was accomplished is the gist of this case.The Union relies solelyon the results of the "fast poll" previously discussed, the claimed almost certainnonfailing of it as an effective procedure to support what must flow as an assuredresult therefrom, and certain indications of other circumstances to indicate that theUnion did infactrepresent a majority on June 8, 1954. It is undisputed that in thenegotiating meetings the company representative repeatedly asserted his doubt of theunion representation of a majority of the workers and, as constantly requested, theholding of an election to determine the question of majority representation. It isequally clear that the Union uniformly rejected any such suggestion of going to anelection.There is some dispute in the evidence as to whether at the first negotiat-ingmeeting Georgian advised the company representatives of the union positionand claim of representing a majority of the workers, as being based on the poll ofthe workers indicated. I do not regard it as important, as the record clearly showsnot only the brushing aside of any election suggestions, but the reiterated firm declara-tions and reliance throughout by the union representatives on the power aspect oftheir position in having a "successful strike" going, which at all-times they intendedto utilize to achieve the fulfillment of the second objective presented, i. e., of forcingthe Company to recognize it and deal with it for all employees.12 I am convincedthat the stark aspects of such position are really what prevailed in the signing of thecontract-that the Company yielded primarily under union pressure to preserve itsbusiness life and future. I am certain from my hearing observations and reading ofthe record that neither the Union nor the Company, in the conduct or termination ofthe strike and signing of the agreement, was moved to any great or even appreciableextent by the position or desires of the bulk of the workers herein or through any greatconcern for them, but that each was dominated by and proceeding from purely selfishmotives, an extension of union jurisdiction and control on one hand, and continuedbusiness existence on the other.13 I therefore do not afford any great significance orweight to the lack of initiative of the Employer in the circumstances in not petition-ing for an election, or interpret the capitulating and signing of the agreement bythe Company under the circumstances as any tacit dispensing by joint consent ofthe parties with the need for ascertaining the actual fact of majority representation,or any waiving conceding or accepting by the Employer that such disputed majorityrepresentation claims of the Union were validly based in any respect.The claimed right of the "Union alone to make the decisions" as to the procedure itwill follow is recognized, but that also entails the consequences of an unfortunatechoice.I find that the oral "fast poll" method relied on by the Union did not in factprovide a substantial, objective, and provable basis of ascertaining the intent, desires,and will of the majority of the workers in the plant, and was not such a method as toprovide "sufficient safeguards to protect the employees in the exercise of their choiceof a bargaining representative as to reflect with a high degree of certainty the truedesires of the employees with respect to representation " 14 In addition, consideringall the circumstances connected with the events of the strike, the oral poll solicitationu The Union citesN,L R B. v. CorningClass Co., 204 F 2d 422 (C. A. 1),andN. L. R. B. v. Indianapolis Newspapers, Inc.,210 F. 2d 501 (C. A. 7) (in each of whichcases prior Board ruling was overruled) for the premise that a secret electionisnot theexclusive method of ascertaining expression of opinion of workersIt is noted, however,that in each case indisputable evidence of the claimed union majority choicewas pre-sented.Such latter factor is absent here.'a "In effect, the Union is seeking to force the employer to bargain with it.withoutregard to the question of its majority status."Witwer GrocerCo., 111 NLRB 936.'S Undoubtedly Stern was not entirely oblivious to the anxiety expressedby some of theworkers from the beginning as to their jobs and continued livelihood, but Ido not credititwith the extent of pressure on Stern as attributedby union counsel.14 Interboro ChevroletCo., supra. ROBBIE SHOE CORP.325of employees and joint signing of the agreement, I find that such circumstances donot indicate that the Union in fact represented a majority of the workers in the plantwork unit on June 8, 1954.15 I consider the General Counsel has sustained theburden of proof in this matter regarding lack of proof of majority representation ofthe workers and that the refutation testimony offered as to the oral poll method andthe circumstances attendant to the signing of contract, do not suffice to destroy hiscontention, or in themselves provide credible basis of proof to place any furtherburden on him requiring the offering of any additional testimony.C. The allegedviolations'The agreement signed by the Union and Company on June 8, 1954, effective as ofAugust 1, 1954, afforded exclusive recognition to the Union as the bargaining repre-sentative of its plant workers, contained a union-security provision effective Septem-ber 15, 1954 (the validity of which has not been questioned), and a checkoff clausepermitting the Employer to deduct dues from earnings, when properly authorizedin writing to do so. The rights of employees stated in Section 7 are restricted by anexception relative to the right to refrain from joining or assisting labor organizations,where such right is affected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Section 8 (a) (3), and pursuantto the provisions of such latter section, one of the main requirements of which isthat such labor organization is the representative of the employees as provided inSection 9(a).This latter section demands that any such representative in collectivebargaining must be designated or selected by the majority of the employees in anappropriate unit.These three sections must be read together. It has been previouslyfound herein, that the Union had not been validly designated by the majority of theemployees in the plant unit as their collective-bargaining representative, and did notin fact represent such a majority on June 8, 1954, when the agreement with the Com-pany was signed.The employees involved had not been afforded the proper oppor-tunity under appropriate safeguards to record their wishes.The company representa-tive had a continuing, asserted, and what appears to be a reasonably based doubt ofthe Union actually representing in fact such majority of the plant workers.Never-theless, under the urge of economic circumstances the agreement negotiated was ac-cepted by the Company and entered into (I accept crediting the assertions in testimonyof both company and union representatives) with full intent to carry it out. Suchagreement gave exclusive recognition as bargaining representative to the Union anddid require all employees on and after September 15, 1954, to become members ofthe Union, pay dues, and continue in good standing to remain in employment. Inthe absence of clear definitive proof of majority employee-representation designationresident in the Union, the contract agreement containing such clauses, I find, becomesan illegal and discriminatory one.The Employer Companyin grantingsuch exclusive bargaining recognition to theUnion, and entering into such type of bargaining contract at a time when the Unionwas not in fact the majority representative of the employees involved, as demon-strated by any proper legal device of designation, and when such Employer had rea-sonable grounds for so believing, I find violated Section 8 (a) (2) and Section 8 (a)(1) and 8 (a) (3) of the Act.16 The entering into the agreement, containing theunion-security and checkoff clauses, under the circumstances here, by the Employer,interfered with the rights of the employees under Section 7 to refrain from engagingin collective-bargaining activities in violation of Section 8 (a) (1). 1 so find.Byso doing, I also find that the Employer clearly assisted and contributed such "other"support to the Union as to constitute a violation of Section 8 (a) (2). By the grant-ing of exclusive recognition to the Union, and executing this kind of agreement re-quiring as a condition of employment membership in such Union and the paymentof union dues, at a time when the Union did not in fact represent a majority of theworkers, I find the Employer further discriminated against the employees in regardto the terms and conditions of their employment, thereby encouraging membership inthe Union, and with such action also being in direct contravention of the terms ofSection 8 (a) (3), and thereby violating Section 8 (a) (3) of the Act. The lack ofany enforcement of the provision regarding union membership, in view of the ex-',An employer, cannot by cleating with a union, constitute it the lawful representativeof employees who have not chosen it to represent them.Dickey v. N. L. R. B.,217 F. 2d652 (C. A 6)10 lntet national MetalProductsCo, 104 NLRB 1076;John B. Shriver Company,103NLRB 23,New York State Employers Assn., Inc.,93 NLRB 127, 196 F. 2d 78 (C. A. 2). 326DECISIONSOF NATIONALLABOR RELATIONS BOARDpressed intention of the parties to comply with the agreement, does not operate tomitigate or lessen the effects of the original action and the violations so found.17The execution-of the contract by the Union, at the time lacking the legal designa-tion of bargaining agent by a majority of the employees in the unit, and requiringunion membership and payment of dues to remain employed, I find also operated' tointerferewith, coerce, and restrain the employees herein in the exercise of theirrights under Section 7, in violation of Section 8 (b) (1) (A) of the Act, as underthe circumstances present here the action clearly presents a definite threat of lossof employment to any employee desiring to exercise a protected right of refrainingfrom joining a labor organization.More than ordinary persuasion was exercised by the Union in securing the concur-rence of the Employer to the union-security provision and the execution of the agree-ment containing it.Clear exercise of economic power by the Union was presented,and forcefully explained to the Company in pointing out the significance of their "suc-cessful strike" and their intentions in regard to it.This constituted an element ofpressure, through indicating clearly to the Employer practically the sole choice ofcontinued business existence involved, sufficient I believe to establish that the recogni-tion of the clear alternative faced, and requiring submission in the acceptance of theagreement for all employees with such union-security clause, cannot be consideredentirely a voluntary action by the Company. In such action the Employer necessarilydiscriminated against his employees. It is clear that the Union, while not having infact a majority representation of the workers involved, joined with the Company increating a condition by such agreement provisions, which would result in future dis-crimination, and by such action, I find the Union attempted to cause the EmployerCompany to discriminate against employees in violation of Section 8 (a) (3),thereby violatingSection8 (b) (2) of the Act.18D. Allegations of collusionThe Union emphatically contends that the Board should dismiss all considerationof this complaint based on an inference of collusion between the Charging Party andthe Company in the filing of the charges herein. It contends the speech of Sternon September 3, 1954, not only encouraged the employees to file the charges hereinin order to seek their release from payment of union dues but was aimed at securingnullification of the agreement.19Gladys Watson testified that after listening to thespeech she started a petition(repudiating the Union)and secured signatures on itof all employees in her department.Pepin(Chargee)also took a petition aroundin the factory the following day and secured signatures. It was done openly, andboth the foreman and Stern were aware of the activity.No proof was offered asto the existence of any rule forbidding solicitation.No evidence was produced asto any contact of these employees with Stern prior to his speech or after in regardto instituting such petition, or any consultation with him, or advice received fromhim regarding the content of it, or of the procedure in passing it out or in later filingit at theBoard.Whencompleted the petition was presented to Stern by a committeeof workers,allegedly protesting that he had not acted in their best interests in signingthe agreement.Stern told them there was nothing he could do about it, he hadsigned the contract and intended to live up to it, and Pepin testified he did not sayitwas a matter for the Board.The suggestion to file with the Board was made laterby Gladys Watson.20 The employees secured and furnished their own transportationto Boston in filing it.Pepin, whose testimony I credit,states he did not consult withStern about going to the Board on September 8, 1954.He did not go to the planton that day,having told his foreman on the previous day that he was taking the17 Julius Resnick,86 NLRB 38 ; CHager & Sons Hinge MfgCo , 80 NLRB 163.19Acme Mattress Company, Inc,91 NLRB 1010, 192 F. 2d 524;The Great Atlanticand Pacific Tea Company,81 NLRB 1052;New York State Employers Assn., Inc, supra.191 find such speech did not go beyond the limitations of free speech permitted underthe ActIn passing, it seems remarkable that with the strike ending with the signing ofan agreement on June 8, 1954, with full work resumption immediately after the agree-ment was signed, that no announcement of the terms of the agreement effective August 1,1954, was communicated to the bulk of the employees who remained at work and werevitally affected, apparently by either the Union or the Company prior to theoccasion'ofthis speech.The record is silent on the matter.20 Such petition filed on September 8, 1954, was withdrawn,and subsequently Pepinfiled his charge against the Employer on September 20, his charge against the Union wasfiledOctober 20,and an amended charge against each filed on October 29, 1954. ROBBIE SHOE CORP.327morning off and the purpose thereof.21However, his timecard was punched in,showing that he was at work though actually absent previous to the midday whenhe returned from Boston and actually punched his timecard.He specifically deniedmaking the time clock punches on the card prior to his midday return, and alsodisclaimed noticing their appearance on the card when he handled it.No evidencewas producedas towho did punch his card.However, he did receive payment forthe time he was away because of the time being punched thereon.22 SubsequentlyPepin also collected money openly from persons in the shop (with knowledge andno objection from the foreman or Stern) for payment of an attorney fee to anattorney engaged to file the charges herein. Such attorney was not suggested orsponsored in any way by the Employer, and had represented Pepin previously inprivate matters.The Unioncontends these acts and circumstances support an irrebuttable pre-sumption of collusion.I do not agree. Irrespective of what benefit,if any, mightensue to the supposed advantage of theCompanyin the filing of the charges herein,nevertheless private rights of the employees had been invaded by the joint action ofCompany and Union in the June agreement. Pepin, as an aggrieved employee,therefore had a legal right to seek redress. In addition, it does not seem that eventsof several months later can alone be utilized to destroy any consideration of thesituation and events of June 1954.The charges as filed only set in motion theinvestigative processes of the Board.The complaint issued is not that of the indi-vidual, but the action of the Board under the law in seekingtoeffect the rightingofa public wrong perpetrated. In such circumstances, the estoppel claim also allegedcould not be entertained or exist.Considering the testimony presented and all thecircumstances, I do not find the alleged collusion to be established.The processes ofthe Board have not been abused or obstructed and the Board has not been oustedfrom jurisdiction in consideration of the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondent Company set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,itwill be recommended that they cease and desist therefrom, and that they take cer-tain affirmative action to effectuate the policies of the Act.It having been found that the Respondent Company unlawfullyassisted and con-tributed support to the,Respondent Union in violation of Section 8 (a) (2), by rec-ognizing the Union as the exclusive bargaining representative of the production em-ployees in the factory at Lowell, Massachusetts, and entered into an agreement withsuch Union covering said employees, which among other things, required all em-ployees to join and pay dues to the Union, at a time when such Union had not beenlegally designated as such exclusive collective-bargaining representative by a majorityof such employees, it will be recommended that the Respondent Company ceasegiving effect to such agreement, or to any extensions,modifications,or supple-ments thereto, or to any superseding agreement with the Respondent Union,unlessand until the Union shall have been certified by the Board as the representative oftheRespondent Company's employees in an appropriate unit.Nothing herein,however, shall be construed as requiring the Respondent Company to vary wages,hours of employment,rates of pay,seniority,or other substantive provisions in itsrelations with the employees themselves,which the Respondent Company has estab-lished in the performance of said agreement.To the extent,if any,that the Re-spondentCompanyhad deducted periodic dues from their wages for remittance totheUnion,under signed authorization cards authorizing the procedure,itwill berecommended that the Respondent Company be ordered to make whole each of itsemployees for the full amount of dues deducted from his wages.Itwill further21Re states that on his return he said nothing to the foreman regarding what was donein Boston.22 Admittedly, punching a timecard to show work presence when actually absent is aviolation of company rules meriting discharge.No action in regard to the matter wastaken by the Company against Pepin or any other person.379288-56-vol. 113-22 328DECISIONS OF NATIONAL LABOR RELATIONS BOARD,be recommended that the Respondent Company,if it hasfollowed suchpracticeand procedure, shall cease giving effect to any such checkoff authorizationsexecutedprior to the date of its compliance with the recommended order.23The Respondents' illegal activities were such as to indicate a purpose to defeatthe Company's employees in the exercise of basic rights under the Act.The unfairlabor practices found to have been committed are potentially related to other unfairlabor practices prescribed by the Act, and danger of their commission in the future isto be anticipated from the Respondents' conduct herein.The preventive purposeof the Act will be thwarted unless the remedial order is coextensive with the threat.In order, therefore, to make effective the interdependent guarantees of Section' 7,and thus effectuate the policies of the Act, the recommended order will provide thatthe Respondents cease and desist from in any manner interfering with the rights ofemployees guaranteed by the Act.Upon the basis of the foregoingfindings offact, and upon theentire record inthe case, I make the following:CONCLUSIONS OF LAW1.United Shoe Workers of America, CIO, is a labor organization within themeaning of Section 2 (5) of the Act.2.The Robbie Shoe Corp. is, and at all times material herein has been, engagedin commerce within the meaning of Section 2 (6) and (7) of the Act.3.By assisting and contributing other support to the Respondent Union, andthereby also interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent Company has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (2)and 8 (a) (1) of the Act.4.By entering into and giving effect to agreements conditioning the hire and ten-ure of employment of employees of the Respondent Company upon membership inand dues payments to the Respondent Union in contravention of Section 8 (a) (3)of the Act, the Respondents have engaged in and are engaging in unfair labor prac-tices, the Respondent Company within the meaning of Section 8 (a) (3) and 8 (a)(1) of the Act, and the Respondent Union within the meaning of Section 8 (b) (1)(A) and 8 (b) (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]23 The record is not clear as to any deductions having been so made, therefore the pro-visional nature of the statementIn his talk to workers on September 3, 1954, PresidentStern stated he already had 34 such checkoff authorizations filed with him by the 'Unionand indicated to the workers his desire of their utilizing the procedure and his having thecards available for them.However, the parties stated at the bearing that no steps toenforce the union-membership provision had been undertaken.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT recognize the United Shoe Workers of America, CIO, as theexclusive representative of the production employees in our plant for the pur-poses of collective bargaining, unless and until said organization shall havebeen certified by the National Labor Relations Board as such representative.-WE WILL NOT give effect to our agreement, dated June 8, 1954, with theUnited Shoe Workers of America, CIO, or to any extension, renewal, modifica-tion, or supplement thereof, or to any superseding agreement with the saidUnion, unless and until said Union shall have been certified by the NationalLabor Relations Board as the bargaining representative of employees in anappropriate unit, and unless said agreement shall conform to the provisions ofthe National Labor Relations Act.WE WILL NOT give effect to any checkoff cards, heretofore executed by ouremployees, authorizing the deduction of periodic union dues from their wagesfor remittance to the United Shoe Workers of America, CIO. ROBBIE SHOE CORP.329WE WILL NOT encourage membership in the United Shoe Workers of America,CIO, or in any other labor organization, by conditioning the hire or tenureof employment or any term or condition of employment upon membership in,affiliation with, or dues payments to said Union, or any other labor organiza-tion, except where lawful provision therefor shall have become establishedby an agreement in conformity with the provisions of the National Labor Rela-tions Act.WE WILL NOT sponsor, assist, or contribute support to the United ShoeWorkers of America, CIO.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed to them by Section 7 of theNational Labor Relations Act, except to the extent that such rights may beaffected by an agreement made in conformity with the provisions of the Na-tional Labor Relations Act, requiring membership in a labor organization asauthorized by Section 8 (a) (3) of the Act.WE WILL refund to all our employees and former employees from whosewages we have deducted or withheld funds for transmittal to the United ShoeWorkers of America, CIO, the amount of all such deductions and withhold-ings to the end that such employee shall be reimbursed for all monies so de-ducted or withheld.ROBBIESHOE CORP.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be.altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF UNITED SHOE WORKERS OF AMERICA, CIO, AND TOALL EMPLOYEES OF ROBBIE SHOE CORP.Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify you that:WE WILL NOT give effect to our agreement with Robbie Shoe Corp., datedJune 8, 1954, and will not enter into, give effect to, or enforce any extension,renewal, modification, supplemental, or superseding agreement, unless and untilwe shall have been certified by the National Labor Relations Board as repre-sentative of the employees of Robbie Shoe Corp. in an appropriate unit, andunless the agreement that may subsequently be entered into conforms to theprovisions of the National Labor Relations Act.WE WILL NOT cause or attempt to cause Robbie Shoe Corp., its agents, suc-cessors, or assigns, to condition the hire or tenure of employment, or any termor condition of employment, upon membership in, affiliation with, or dues pay-ments to our labor organization, except where lawful provision therefor shallhave become established by an agreement in conformity with the National LaborRelations Act.WE WILL NOT in any other manner cause or attempt to cause Robbie ShoeCorp.,itsagents,successors,or assigns,to discriminate against employees inviolation of Section 8 (a) (3) ofthe Act.WE WILL NOT in any manner restrain or coerce employees of said Companyin the exercise of rights guaranteed by Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized by Section 8(a) (3) of the Act.UNITED SHOE WORKERS OF AMERICA, CIO,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.